DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 04/08/2021 was entered.
Amended claims 1, 3-5, 7-14, 16-17, 20 and 26 are pending in the present application.
Applicants elected previously without traverse of Group I, which is drawn to a method of stimulating a genetically modified NK cell.  Applicants also elected previously the following species:  (A) haNK; (B) exposed to IL-2 by intracellular expression of IL-2; and (C) exposed to antibody-conjugated IL-12. 
Claims 14, 16-17, 20 and 26 were withdrawn previously from further considerations because they are directed to a non-elected invention.  Additionally, claims 3-5 and 8-9 were also withdrawn previously from further consideration because they are directed to non-elected species.  With respect to claim 4, it is noting that the limitation “exposed to at least 100 IU/ml IL-2” is in the context of addition IL-2 (e.g., in the form of pegylated IL-2) to a culture medium and/or in vivo (see at least paragraphs [0025]-[0029]).  
Accordingly, amended claims 1, 7 and 10-13 are examined on the merits herein with the above elected species.

Priority
The present application is a 371 of PCT/US2018/024285, filed on 03/26/2018; which claims benefit of the provisional application 62/477,232, filed on 03/27/2017.
claims 1, 7 and 12-13 are entitled to the effective filing date of 03/27/2017, claims 10-11 are only entitled to the effective filing date 03/26/2018 of the present application.  This is because there is no written support in the provisional application 62/477,232 for the specific concept of using IL-12 coupled to an antibody that binds to a cancer cell to a sensitized genetically modified NK cell (exposed constitutively to IL-2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
In claim 12, it is unclear what is encompassed by the limitation “the cell is administered to a patient”.  Which “the cell” do Applicants refer to in the limitation.  The cell before exposed to IL-12 or the cell after exposed to IL-12?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claim 12 recites specifically the limitation “wherein the cell is administered to a patient” which is outside the scope of currently amended independent claim 1 reciting specifically “An in vitro method of stimulating a genetically modified NK cell”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 13 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claim 13 recites the limitation “wherein the cell is exposed to the IL-12 in vitro”; however currently amended independent claim 1 already recites specifically “An in vitro method of stimulating a genetically modified NK cell”.  Accordingly, dependent claim 13 fails to further limit the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2016/201304 with an effective filing date of 06/10/2015; IDS) in view of Ye et al (J. Leukocyte Biology 58:225-233, 1995; IDS), Parihar et al (J. Clin. Invest. 110:983-992, 2002) and Kadiyala et al (US 2018/0221503 with the effective filing date of 07/31/2015).  This is a modified rejection necessitated by Applicant’s amendment.     
The instant claims are directed to an in vitro method of stimulating a genetically modified NK cell, comprising: exposing a genetically modified NK cell constitutively to IL-2, wherein the genetically modified NK cell is constitutively exposed to IL-2 by intracellular expression of IL-2 (elected species); and exposing the cell to IL-12 (in the form of IL-12 coupled to an antibody that binds to a cancer cell; elected species) to stimulate interferon gamma (IFNγ) secretion by the cell.  
With respect to the elected species, Lee already taught preparation of genetically modified NK-92 cells to express multiple transgenes such as at least one Fc receptor and at least one chimeric antigen receptor (CAR) displayed on the cell surface (NK-92-Fc-CAR cells), optionally further expressing a cytokine such as IL-2 for treating a patient having or suspected of having cancer (see at least Abstract; Brief Summary; particularly paragraphs [0012], [0033], [0026]-[0027], [0038], [0045], [0052]-[0053], [0065], [0084]-[0086]).  Lee also stated explicitly “In some embodiments, NK-92 cells are modified to express a human CD16 that has a phenylalanine at position 158 of the mature form of the protein….In typical embodiments, NK-92 cells are modified to express a high affinity form of human CD16 having a valine at position 158 of the mature form of the protein” (paragraph [0065]); “In some embodiments, FcR-expressing NK-92 cells are further modified to express at least one cytokine and a suicide gene.  In specific embodiments, the at least one cytokine is IL-2, IL-12, IL-15, IL-18, IL-21 or a variant thereof” (paragraph [0085]); and “In one embodiment, the IL-2 is expressed with a signal sequence that directs the IL-2 to the endoplasmic reticulum….Not to be bound by theory, but directing the IL-2 to the endoplasmic reticulum permits expression of IL-2 at levels sufficient for autocrine activation, but without releasing IL-2 extracellularly” (paragraph [0086]).  Accordingly, based on these teachings Lee clearly contemplated at least preparation of genetically modified NK cells expressing or being exposed to both heterologous IL-2 and IL-12, along with other heterologous transgene products such as CAR and FcR such as a high affinity human CD16.  Lee also noted that binding of the Fc region of an antibody to the Fc receptor (FcR) of a cell stimulates phagocytic or cytotoxicity activity of the cell via antibody-mediated phagocytosis or antibody-dependent cell-mediated cytotoxicity (ADCC) (paragraph [0038]); and NK-92 cells were derived from a human patient having non-Hodgkin’s lymphoma and retain almost all of the activating receptors and cytolytic pathways associated with NK cells but they do not express CD16 on their cell surfaces (paragraphs [0032] and [0061]).  Lee also taught that the genetically modified NK-92 cells could be administered in combination with one or more additional therapeutic compounds such as antibodies (e.g., conjugated monoclonal antibodies) and the conjugated antibodies may be tagged or loaded with a drug or a toxin (paragraphs [0026]-[0027] and [0052]-[0053]).
Lee did not disclose specifically at least that auto-activated genetically modified NK-92-Fc-CAR cells expressing intracellularly heterologous IL-2 being further exposed in vitro to IL-12 coupled to an antibody, preferably the antibody binds to a cancer cell, to stimulate IFN-γ secretion; and the cells are administered to a patient. 
Before the effective filing date of the present application, Ye et al already demonstrated that the addition together of IL-2 and IL-12 synergized in the induction of IFN-γ and GM-CSF in an IL-2-dependent human NK cell line (NK3.3 cell line), and this synergy was attributed to an increased accumulation and stability of the IFN-γ and GM-CSF mRNAs (Abstract; section titled “Synergistic effect of IL-12 and IL-2 on IFN-γ induction” on page 227; and Fig. 4).
Additionally, Parihar et al also demonstrated that co-stimulation of pure NKs or whole PBMCs with Herceptin-coated (Ab-coated) human breast cancer cells and IL-12 in vitro results in abundant production IFN-γ, and this is mediated by synergistic signals provided by FcγRIII (CD16) and the IL-12 receptor expressed on NK cells (Abstract; section titled “NK cells costimulated with immobilized IgG and IL-12 produce large quantities of IFN-γ” on page 985; Figures 1-7).  Parihar et al also disclosed that co-administration of Ab-coated tumor cells and IL-12 to BALB/c mice resulted in enhanced circulating levels of NK cell-derived cytokines (e.g., IFN-γ and TNF-α) with the capacity to augment anti-tumor immunity (Figure 8).
Moreover, before the effective filing date of the present application Kadiyala et al already taught a conjugate for cancer immunotherapy, the conjugate comprises: a targeting moiety specifically target to a tumor cell or an immune cell, a linker and an active agent (e.g., an agent that can manipulate cancer-specific immune responses; an agent that can stimulate proliferation, expansion, maturation and migration of antigen-presenting cells; an agent that enhances cancer specific T cells expansion, proliferation, migration and/or increase antigen recognition; cytokines and chemokines that positively regulate immune responses; agents that can inhibit immunosuppressive signals in the tumor tissues) for at least in vivo or ex vivo activation and expansion of lymphocytes to elicit an anti-tumor immune response (see at least Abstract; Summary of the Invention; particularly paragraphs [0009], [0012], [0063], [0131], [0151]-[0152], [0180]-[0181], [0188]-[0190]).  Kadiyala et al also taught specifically that the active agent may be a cytokine such as IL-2, IL-12 and others (paragraphs [0131], [0151]-[0152]), and the targeting moiety is an antibody or an antibody fragment in various forms such as scFv, Fab, single domain antibody that binds to a tumor cell (paragraphs [0180]-[0181], [0188]-[0190]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Lee by also in vitro to IL-12 coupled to an antibody, preferably the antibody binds to a cancer cell, to enhance IFN-γ secretion from the genetically modified NK cells and to augment their anti-tumor activity prior to administration into a patient in need thereof, in light of the teachings of Ye et al, Parihar et al and Kadiyala et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Ye et al already demonstrated that the addition together of IL-2 and IL-12 synergized in the induction of IFN-γ and GM-CSF in an IL-2-dependent human NK cell line; Parihar et al further demonstrated that co-stimulation of pure NKs or whole PBMCs with Herceptin-coated (Ab-coated) human breast cancer cells and IL-12 in both in vitro and in vivo results in abundant production IFN-γ, and this is mediated by synergistic signals provided by FcγRIII (CD16) and the IL-12 receptor expressed on NK cells; and Kadiyala et al also taught a conjugate for cancer immunotherapy, wherein the conjugate comprises: a targeting moiety specifically target to a tumor cell in the form of an antibody, a linker and an active agent such as a cytokine that includes IL-12.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lee, Ye et al, Parihar et al and Kadiyala et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Lee, Ye et al, Parihar et al and Kadiyala et al as set forth above is indistinguishable and is encompassed by the presently claimed invention. 
prima facie obvious in the absence of evidence to the contrary.
Response to Argument
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 04/08/2021 (pages 4-6) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
Applicants argued basically that the inventors “surprisingly” found that when IL-2 is supplied to the same cells in a constitutive or continuous manner via intracellular expression of IL-2, the cells are sensitive to IL-12 signaling, producing significant quantities of IFNγ and have increased cytotoxicity.  In contrast, Applicants argued that the combination of 4 cited references as set forth in the above 103 rejection to arrive at the presently claimed invention was based on undue speculation and on improper hindsight reconstruction.  Additionally, Applicants argued that there is no apparent reason why one of ordinary skill in the art would have looked to Ye, Parihar and Kadiyala references to modify the teachings of the Lee reference, particularly the Lee reference is unaware of the problem faced by the inventors which is that IL-2 must be supplied to or produced in the NK cells in a continuous manner to make them sensitive to IL-12 signaling and produce significant quantities of IFNγ.  Applicants further argued that the art is unpredictable and the technology is complex that an ordinary skilled artisan would not have been motivated to make the combination to arrive at the claimed invention with a reasonable expectation of success.
First, the primary Lee reference already taught explicitly preparation of genetically modified NK-92 cells to express multiple transgenes such as at least one Fc receptor optionally further expressing a cytokine such as IL-2 and specifically the IL-2 is expressed with a signal sequence that directs the IL-2 to the endoplasmic reticulum that permits expression of IL-2 at levels sufficient for autocrine activation but without releasing IL-2 extracellularly, for treating a patient having or suspected of having cancer.
Second, in response to applicant's argument that the examiner has combined an excessive number of references (4 references); reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Moreover, the instant claims have a lot of limitations and especially with respect to the elected species of IL-12 in the form of IL-12 coupled to an antibody, preferably an antibody that binds to a cancer cell to stimulate interferon gamma (IFNγ) secretion by a genetically modified NK cell.  
Third, with respect to implied hindsight arguments Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As set forth in the above 103 rejection, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Lee by also exposing the auto-activated genetically modified NK-92-Fc-CAR cells expressing intracellularly heterologous IL-2 in vitro to IL-12 coupled to an antibody, preferably the antibody binds to a cancer cell, to enhance IFN-γ secretion from the genetically modified NK cells and to augment their anti-tumor activity prior to administration into a patient in need thereof, because Ye et al already demonstrated that the addition together of IL-2 and IL-12 synergized in the induction of IFN-γ and GM-CSF in an IL-2-dependent human NK cell line; Parihar et al further demonstrated that co-stimulation of pure NKs or whole PBMCs with Herceptin-coated (Ab-coated) human breast cancer cells and IL-12 in both in vitro and in vivo results in abundant production IFN-γ, and this is mediated by synergistic signals provided by FcγRIII (CD16) and the IL-12 receptor expressed on NK cells; and Kadiyala et al also taught a conjugate for cancer immunotherapy, wherein the conjugate comprises: a targeting moiety specifically target to a tumor cell in the form of an antibody, a linker and an active agent such as a cytokine that includes IL-12.
reasonable” expectation of success.  There is nothing that is unpredictable particularly in light of the combined teachings of Lee, Ye et al, Parihar et al and Kadiyala et al as set forth in details in the above 103 rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633